            Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 1 of 32




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 LUCIANO DI SCALA, individually and on
 behalf of all others similarly situated,

                               Plaintiff,            Case No.
                 v.
                                                     CLASS ACTION COMPLAINT
 PROSHARES ULTRA BLOOMBERG CRUDE                     FOR VIOLATION OF THE
 OIL, PROSHARE CAPITAL MANAGEMENT                    FEDERAL SECURITIES LAWS
 LLC, PROSHARES TRUST II, MICHAEL L.
 SAPIR, TIMOTHY N. COAKLEY, and TODD
 B. JOHNSON,                                         Jury Trial Demanded


                               Defendants.



       Plaintiff Luciano Di Scala (“Plaintiff”), by and through his attorneys, alleges upon

personal knowledge as to his own acts, and upon information and belief as to all other matters,

based upon the investigation conducted by and through his attorneys, which included, among

other things, a review of documents filed by Defendants (as defined below) with the United

States Securities and Exchange Commission (the “SEC”), news reports, press releases issued by

Defendants, and other publicly available documents, as follows:

                          NATURE AND SUMMARY OF THE ACTION

       1.      This is a federal securities class action on behalf of all investors who purchased or

otherwise acquired UCO securities from March 6, 2020 and April 27, 2020, inclusive (the “Class

Period”). This action is brought on behalf of the Class for violations of Sections 10(b) and 20(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and

Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.



                                                 1
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 2 of 32




       2.      UCO is an exchange traded fund (“ETF”), which as discussed below, is

purportedly designed to reflect the performance of crude oil as measured by the price of West

Texas Intermediate (“WTI”) sweet, light crude oil futures contracts traded on the New York

Mercantile Exchange (the “NYMEX”). Shares of UCO trade on the NYSEArca stock exchange

under the ticker (“UCO”).

       3.      Because retail investors are generally not equipped to buy and sell barrels of oil

or authorized to trade oil futures, ETFs like UCO provide one of the primary means by which

such investors can gain exposure to fluctuations in oil prices. WTI is the main oil benchmark for

North America as it is sourced from the United States, primarily from the Permian Basin. The

oil comes mainly from Texas, then travels through refineries. The main delivery and price

settlement point for WTI is Cushing, Oklahoma.

       4.      UCO stated that it would achieve its investment objective by seeking daily

investment results, before fees and expenses, that correspond to two times the performance of its

benchmark for a single day, and not for any other period. UCO stated that it would not seek to

achieve its stated objective over a period greater than a single day. UCO has stated that it would

seek to engage in a daily rebalancing to its position so that its exposure to its benchmark is

consistent with its daily investment objective.

       5.      However, unbeknownst to investors, extraordinary market conditions in early

2020 made UCO’s purported investment objective and strategy unfeasible. Oil demand fell

precipitously as governments imposed lockdowns and businesses halted operations in response

to the COVID-19 pandemic. Moreover, in early March 2020, Saudi Arabia and Russia launched

an oil price war, increasing production and slashing export prices in a bid to increase the global

market share of their domestic petrochemical enterprises. As excess oil supply increased and oil



                                                  2
               Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 3 of 32




prices waned, the facilities available for storage in Cushing, Oklahoma approached capacity,

ultimately causing a rare market dynamic known as “super contango,” in which the futures prices

for oil substantially exceed the spot price. At the same time, retail investors began pouring

hundreds of millions of dollars into UCO in an attempt to “buy the dip,” believing (correctly)

that the price of oil would rebound as economies exited lockdown periods and the Russia/Saudi

oil price war ended. Because of the nature of UCO’s investment strategy, these converging

factors caused UCO to suffer exceptional losses and undermined UCO’s ability to meet its

ostensible investment objective.

         6.       Defendants, as the creators, issuers, and operations of UCO, possessed inside

knowledge about the negative consequences to UCO as a result of these converging factors.

However, rather than disclose the known impacts and risks to UCO as a result of these

exceptional threats, Defendants instead conducted a massive offering of UCO shares, ultimately

selling billions of dollars’ worth of UCO shares to the market.

         7.       On March 6, 2020, Defendants announced a public offering of up to

$5,123,657,025 in UCO shares via a Form S-3 Registration Statement filed with the SEC. On

March 5, 2020, the day before Defendants filed this Registration Statement, UCO shares closed

at approximately $11.29 each. 1

         8.       As the month of March progressed, Defendants twice updated this Registration

Statement – via amendments on March 25, 2020 and March 30, 2020.




1
 As detailed herein, on April 21, 2020, UCO had a 1:25 reverse split. Accordingly, using post-reverse split valuation,
a shareholder who purchased a share on March 5, 2020 at $11.29 had an effective cost basis of $282.25 for that share
($11.29 x 25 = $282.25).

                                                          3
                Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 4 of 32




          9.     The Registration Statement and its amendments failed to disclose and/or

misrepresented the concrete harms and acute risks to the Fund posed by the COVID-19

pandemic, the Russia/Saudi oil price war, the massive influx of investor capital into the Fund,

the fact that the Fund was approaching position and accountability limits, the effects of super

contango, and insufficient WTI storage capacity.

          10.    UCO quickly deteriorated, as a result of the nature and extent of Defendants’

fraud being revealed to investors and the market. On April 28, 2020, one week after the reverse

split, UCO shares closed at just $12.04 each, or around $0.4814 when compared to the pre-

reverse split valuation. Ultimately, UCO suffered billions of dollars in losses and was forced to

abandon its investment strategy. Through a series of investment overhauls, UCO was forced to

transform from the passive ETF an actively-managed fund struggling to avoid a total implosion.

In April and May 2020, Defendants belatedly acknowledged the threats and adverse impacts that

UCO had been experiencing at the time of the March offering, but which they had failed to

disclose to investors in a timely manner.

          11.    Defendants are liable for: (i) making false and misleading statements; and (ii)

failing to disclose adverse facts known to them about UCO. Defendants’ fraudulent scheme and

course of business that operated as a fraud or deceit on purchasers of UCO securities was a

success, as it: (i) deceived the investing public regarding UCO’s business, prospects, and risks;

(ii) artificially inflated the prices of UCO securities; and (iii) caused Plaintiff and other members

of the Class to purchase UCO securities at artificially inflated prices.

          12.    As a result of Defendants’ material misrepresentations and omissions during the

Class Period, Plaintiff and members of the Class (defined below) suffered billions of dollars in

losses.



                                                  4
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 5 of 32




                                JURISDICTION AND VENUE

       13.     The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the

SEC, 17 C.F.R. § 240.10b-5, as well as under the common law.

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

       15.     This Court has jurisdiction over each Defendant named herein because each

Defendant is an individual or corporation who has sufficient minimum contacts with this District

so as to render the exercise of jurisdiction by the District Court permissible under traditional

notions of fair play and substantial justice.

       16.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa and 28 U.S.C. § 1931(b), as the Company has its principal executive offices located in

this District and conducts substantial business here.

       17.     In connection with the acts, omissions, conduct and other wrongs in this

Complaint, Defendants, directly or indirectly, used the means and instrumentalities of interstate

commerce, including but not limited to the United States mail, interstate telephone

communications and the facilities of the national securities exchange.

                                            PARTIES

       18.     Plaintiff Luciano Di Scala is a resident of Shirley, New York. He acquired and

held shares of UCO at artificially inflated prices during the class period, and has been damaged

by the revelation of the Company’s material misrepresentations and material omissions.

       19.     Defendant ProShares Ultra Bloomberg Crude Oil is an ETF that trades on the

NYSEArca under the ticker “UCO.” Its filings with the SEC are made by Defendant ProShares

Trust II, which is sponsored by Defendant ProShare Capital Management LLC.

                                                 5
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 6 of 32




       20.     Defendant ProShares Trust II is a Delaware statutory trust organized into separate

series, one such series being UCO.

       21.     Defendant ProShare Capital Management LLC is the Sponsor of ProShares Trust

II (with ProShares Trust II, the “Sponsor” or “ProShares”). ProShare Capital Management LLC’s

headquarters are located at 7501 Wisconsin Avenue, Suite 1000, Bethesda, MD 20814, and

ProShares Trust II is incorporated under the laws of the State of Delaware.

       22.     Defendant Michael L. Sapir is the Chief Executive Officer and Principal of

ProShare Capital Management LLC.

       23.     Defendant Timothy N. Coakley is the Chief Financial Officer and Principal of

ProShare Capital Management LLC.

       24.     Defendant Todd B. Johnson is the Principal Executive Officer of ProShares Trust

II and the Chief Investment Officer and Principal of ProShare Capital Management LLC. The

Sponsor has also designated that Mr. Johnson is the “principal of the Sponsor who supervises

persons who participate in making trading decisions for” UCO.

       25.     Collectively, Defendants Sapir, Coakley, and Johnson are referred to throughout

this complaint as the “Individual Defendants.”

       26.     The Individual Defendants, because of their positions at the Sponsor, possessed

the power and authority to control the content and form of UCO’s annual reports, quarterly

reports, press releases, investor presentations, and other materials provided to the SEC, securities

analysts, money and portfolio managers and investors, i.e., the market. The Individual

Defendants authorized the publication of the documents, presentations, and materials alleged

herein to be misleading prior to its issuance and had the ability and opportunity to prevent the

issuance of these false statements or to cause them to be corrected. Because of their position with



                                                  6
                Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 7 of 32




the Sponsor and access to material non-public information available to them but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been disclosed to

and were being concealed from the public and that the positive representations being made were

false and misleading. The Individual Defendants are liable for the false statements pleaded

herein.

                               SUBSTANTIVE ALLEGATIONS

          27.    UCO is an ETF that seeks daily investment results, before fees and expenses, that

correspond to two times (2x) the daily performance of the Bloomberg WTI Crude Oil

SubindexSM. Because most retail investors are not equipped to buy and sell barrels of oil or

authorized to trade oil futures contracts, they utilize ETFs such as UCO to make investments

based on the price of oil and to gain investment exposure to fluctuations in spot oil prices.

          28.    UCO is designed to “not [be] actively managed by traditional methods,” but

instead, “seeks to remain fully invested at all times in Financial Instruments and money market

instruments that, in combination, provide exposure to its underlying benchmark consistent with

its investment objective, even during periods in which the benchmark is flat or moving in a

manner that may cause the value of [UCO] to decline.” 2 UCO does not seek to achieve its stated

objective over a period greater than a single day.

          29.    The benchmark used by UCO, the Bloomberg WTI Crude Oil Subindex, is

intended to reflect the performance of crude oil as measured by the price of WTI sweet, light

crude oil futures contracts traded on the NYMEX. According to UCO’s March 6, 2020




2
     See   Mar.    6,   2020     Registration   Statement  filed  on   Form     S-3   with  the     SEC,
https://www.sec.gov/Archives/edgar/data/1415311/000119312520063305/d854165ds3.htm#txa854165_13, at 2.

                                                   7
                Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 8 of 32




Registration Statement filed on Form S-3 with the SEC, 3 UCO is designed to:

          [N]ot [be] directly linked to the ‘spot price’ of crude oil. The price of a futures
          contract reflects the expected value of the commodity upon delivery in the future,
          whereas the spot price of a commodity reflects the immediate delivery values of the
          commodity. While prices of swaps, futures contracts and other derivatives contracts
          are related to the prices of an underlying cash market (i.e., the “spot” market), they
          may not be well correlated and have typically performed very differently. Crude oil
          futures contracts typically perform very differently from, and commonly
          underperform, the spot price of crude oil due to current (and future expectations of)
          factors such as storage costs, geopolitical risks, interest charges incurred to finance
          the purchase of the commodity, and expectations concerning supply and demand
          for the commodity. It is possible that during certain time periods derivatives
          contract prices may not be correlated to spot market prices and may be substantially
          lower or higher than the spot market prices for WTI crude oil as a result of
          differences in derivatives contract terms or as supply, demand or other economic
          or regulatory factors become more pronounced in either the cash or derivatives
          markets.

          30.     By this March 6, 2020 Registration Statement, UCO registered for an Offering

with a “Proposed Maximum Aggregate Offering Price” of $5,123,657,025.

          31.     A futures contract is a legal agreement to buy or sell a particular commodity at a

predetermined price at a specified time in the future. The buyer of a futures contract takes on the

obligation to buy and receive the underlying asset when the futures contract expires, while the

seller of a futures contract takes on the obligation to deliver the underlying asset at expiration.

Futures contracts can be used to hedge other investments, to protect against fluctuations in the

price of a commodity, or as a speculative investment.

          32.     The same Registration Statement explains that UCO:

          [I]s “geared” which means that [it] has an investment objective to seek daily
          investment results, before fees and expenses that correspond either to a multiple
          (2x) or an inverse multiple (-2x) of the performance of a benchmark for a single
          day, not for any other period. A “single day” is measured from the time a Fund




3
    https://www.sec.gov/Archives/edgar/data/1415311/000119312520063305/d854165ds3.htm at 13.

                                                      8
               Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 9 of 32




        calculates its respective net asset value (“NAV”) to the time of the Fund’s next
        NAV calculation. . . . In order to achieve its investment objective, each of the Funds
        [including UCO] intends to invest in financial instruments . . . in the manner and to
        the extent described herein. 4

        33.      The same Registration Statement further described the benchmark UCO was

designed to track as:

        Bloomberg WTI Crude Oil SubindexSM

        The Oil Funds seek investment results, before fees and expenses, that correspond
        to two times (2x) or two times the inverse (-2x) of the daily performance of the Oil
        Subindex, a subindex of the Bloomberg Commodity Index. The Oil Subindex is
        intended to reflect the performance of crude oil as measured by the price of futures
        contracts of WTI sweet, light crude oil traded on the NYMEX, including the impact
        of rolling, without regard to income earned on cash positions. The Oil Subindex is
        not directly linked to the “spot” price of crude oil. Futures contracts may perform
        very differently from the spot price of crude oil.

        The Oil Subindex is based on the crude oil component of the Bloomberg
        Commodity Index and tracks what is known as a rolling futures position. Unlike
        equities, which entitle the holder to a continuing stake in a corporation, commodity
        futures contracts specify a delivery date for the underlying physical commodity or
        its cash equivalent. The Oil Subindex is a “rolling index,” which means that the Oil
        Subindex does not take physical possession of any commodities. An investor with
        a rolling futures position is able to avoid delivering (or taking delivery of)
        underlying physical commodities while maintaining exposure to those
        commodities. The roll occurs over a period of five Bloomberg Commodity Index
        business days in pre-determined months according to the Bloomberg Commodity
        Index contract schedule, generally beginning on the sixth business day of the month
        and ending on the tenth business day. Each day during the roll period,
        approximately 20% of the expiring futures position will be rolled into a new
        contract with a longer dated expiry, increasing from 0% to 20%, 40%, 60%, 80%
        and finally 100%. The Oil Subindex will reflect the performance of its underlying
        crude oil futures contracts, including the impact of rolling, without regard to income
        earned on cash positions. 5




4
  Id. at Table of Contents. To be clear, UCO was designed to seek daily investment results, before fees and expenses,
of two times (2x) the daily performance of the Oil Subindex, a subindex of the Bloomberg Commodity Index. A
different security offered by ProShares Trust II, ProShares UltraShort Bloomberg Crude Oil (which trades under the
ticker “SCO,” is the security that was designed to correspond to two times the inverse (-2x) of the Oil Subindex.
5
  Id. at 27.

                                                         9
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 10 of 32




       34.     Many investors, including UCO, trade futures contracts without any expectation

of ever taking or delivering the underlying asset. Instead, these investors close out their positions

prior to contract expiry. In the case of UCO, the Fund rolled over its futures contract positions

every month by selling its current WTI futures contracts holdings and then using the proceeds to

buy the subsequent WTI futures contracts, as detailed above.

       35.     UCO’s efforts to roll its portfolio over every month to the subsequent futures

contracts subjected the Fund to market forces known as “backwardation” and “contango.” In the

event of a crude oil futures market where near month contracts trade at a higher price than next

month to expire contracts, a situation described as “backwardation,” then the value of the

contract would tend to rise as it approaches expiration. Conversely, in the event of a crude oil

futures market where near month contracts trade at a lower price than next month contracts, a

situation described as “contango,” then the value of the benchmark contract would tend to

decline as it approaches expiration.

       36.     UCO       publishes     its   NAV       per   share    daily    on     its   website,

https://www.proshares.com/funds/uco.html. As an ETF, the market price for UCO shares can

reflect either a premium or a discount to the Fund’s NAV. However, because market makers,

known as “authorized participants,” can buy new shares or redeem outstanding shares from the

Fund, arbitrage opportunities generally cause daily changes in UCO’s share price on the

NYSEArca to closely track daily changes in UCO’s NAV.

  MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS OF
                        MATERIAL FACTS

       37.     Demand for oil suffered a precipitous decline in early 2020 due to the global

coronavirus pandemic. National, state, and local governments imposed mandatory lockdowns to

mitigate the spread of the disease. Businesses closed and consumer spending plummeted.


                                                  10
                Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 11 of 32




          38.     Adding to pricing pressures, on March 8, 2020, the Kingdom of Saudi Arabia

unexpectedly announced price discounts for its oil exports of $6 to $8 per barrel to its customers

in Europe, Asia, and the United States. The next day, the price of WTI fell 25%, its biggest

single-day decline in decades. In the days that followed, Saudi Arabia and Russia announced

significant increases in oil production, further depressing crude oil prices. By March 18, 2020,

WTI fell below $21 per barrel, an 18-year low and less than half the price of just two weeks

previously.

          39.     Around this same time, retail investors began pouring hundreds of millions of

dollars into UCO to “buy the dip” in oil prices, expecting (correctly) that the price of oil would

rise as the market effects of the coronavirus pandemic and the Russia/Saudi oil price war waned.

However, unbeknownst to investors – but well known to Defendants – the recent market

volatility and massive influx of investor capital had created adverse trends and extreme risks set

to implode UCO’s value and which threatened UCO’s very existence. As UCO ballooned in size,

with its up to $4.5 billion March 2020 Offering alone, UCO also encountered position limits that

impaired its ability to achieve its investment objective and liquidity constraints that amplified its

losses.

          40.     In addition, the WTI near future contracts that formed almost the entirety of

UCO’s portfolio entered a period of “super contango,” a rare event that occurs when the spot

price trades substantially below the futures price. This dynamic was exacerbated because the

inventory space available to store WTI barrels in Cushing, Oklahoma was quickly filling up due

to excess supply, significantly increasing the costs to store delivered oil barrels. By March 23,

2020, the contango between near month and next month WTI futures contracts reached $2.12,

an increase of more than 1,500% as compared to the contango that existed at the beginning of



                                                  11
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 12 of 32




March. As the near month WTI futures contracts held by UCO approached expiry and converged

on the spot price, UCO suffered devastating losses and was set to suffer even greater losses when

it rolled forward into significantly more expensive next month contracts.

       41.     Defendants, as the creators, issuers, and operators of UCO and active market-

making players in the complex commodities and futures markets that determined UCO’s

performance, possessed unique insider knowledge about the negative consequences to the Fund

as a result of these converging adverse events. However, rather than disclose the known impacts

and risks to UCO as a result of these exceptional threats, defendants decided to conduct a massive

offering of UCO shares to public investors. Even though the risk profile for UCO had profoundly

changed, solicitation materials for the Offering substantially mirrored the Fund’s prior

disclosures. Indeed, unbeknownst to investors, the Offering itself materially increased the risks

to the Fund because it heightened liquidity constraints in the WTI futures market and pushed the

Fund towards position limits as the Sponsor piled hundreds of millions of dollars from Offering

proceeds into the Fund’s purported investment strategy.

       42.     The Class Period begins on March 6, 2020, when UCO filed a Registration

Statement on Form S-3 with the SEC. Through this Registration Statement, corresponding to

SEC file number 333-236926, UCO set a “Proposed Maximum Aggregate Offering Price” of

$5,123,657,025.

       43.     Numerous representations to investors in the Registration Statement were

materially false and misleading when made. For example, despite the severity of the adverse

market trends impacting UCO, which caused UCO to suffer hundreds of millions of dollars in

losses and threatened UCO’s very existence, the Registration Statement contained substantially

the same generic boilerplate risk discosures that UCO had provided in past registration



                                                12
                 Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 13 of 32




statements. The Registration Statement failed to inform investors of the developing extreme

market conditions in the WTI oil market. The Registration Statement does not mention the

effects of the developing “super contango,” the specific impacts of ongoing market volatility on

UCO, or the fact that UCO was approaching position limits and liquidity constraints because of

the massive influx of investor capital into UCO (an adverse trend accelerated by the Offering

itself).

           44.     The Registration Statement also failed to provide any specifics regarding the

effects of the COVID-19 pandemic. Indeed, none of the words “pandemic,” “coronavirus,” or

“COVID-19” even appear in the Registration Statement. Rather, the Registration Statement

merely contains generic, boilerplate language regarding “Risks Specific to the Oil and Precious

Metals Markets and Funds,” such as “[g]eneral economic conditions in the world or in a major

region, such as population growth rates, periods of civil unrest, government austerity programs,

or currency exchange rate fluctuations may affect prices of underlying commodities.”

Furthermore, the Registration Statement merely provides the boilerplate “[t]he presence of

contango in certain futures contracts at the time of rolling would be expected to adversely affect

the Funds with long positions, and positively affect the Funds with short positions.”

           45.     These statements were materially false and misleading when made. At the time

of the Offering, UCO had already been severely impacted by increased volatility in oil and oil-

related markets and reduced oil demand as a result of the COVID-19 pandemic, which had

compromised UCO’s ability to achieve its investment strategy and objective and caused UCO to

suffer hundreds of millions of dollars in losses. Moreover, the Registration Statement’s

discussion of general factors that “could” impact oil supply and demand omitted to discuss the

major impacts that UCO was already suffering.



                                                  13
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 14 of 32




       46.     The March 6, 2020 Registration Statement also misrepresented UCO’s

investment objective and principal investment strategies. Rather than disclose that UCO already

knew it was going to change its investment objective and strategies, the Registration Statement

merely contained generic boilerplate disclosures such as “[t]here may be circumstances that

could prevent or make it impractical for a Fund to operate in a manner consistent with its

investment objective and principal investment strategies.” The Registration Statement

represented that UCO would achieve its investment objective by seeking daily investment

results, before fees and expenses, that correspond to two times (2x) the daily performance of the

Bloomberg WTI Crude Oil SubindexSM.

       47.     The March 6, 2020 Registration Statement further claimed that UCO was “not

actively managed by traditional methods (e.g., by effecting changes in the composition of a

portfolio on the basis of judgements [sic] relating to economic, financial and market conditions

with a view toward obtaining positive results under all market conditions). Each Fund seeks to

remain invested at all times in Financial Instruments and money market instruments that, in

combination, provide exposure to its underlying benchmark consistent with its investment

objective without regard to market conditions, trends or direction.” Yet UCO know it could not

pursue the claimed passive investment strategy or objective portrayed in the March 6, 2020

Registration Statement because of the host of interrelated crises that had undermined UCO’s

ability to invest pursuant to the stated objective.

       48.     On March 25, 2020, UCO filed an amended Registration Statement on Form S-




                                                  14
                Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 15 of 32




3/A with the SEC. 6 This Form S-3/A amended Registration Statement contains similar

misstatements and omissions as those alleged in UCO’s March 6, 2020 Registration Statement.

In this March 25, 2020 Registration Statement, UCO again set a “Proposed Maximum Aggregate

Offering Price” of $5,123,657,025.

          49.     The March 25, 2020 amended Registration Statement reiterates the same generic,

boilerplate language concerning the possibility of a contango and that a contango could adversely

affect UCO, but omitted to state the existence of the super contango and the capacity shortage at

Cushing, Oklahoma. Nowhere in the March 25, 2020 amended Registration Statement do

Defendants disclose the existence of the super contango, and indeed, neither “Cushing” nor

“Oklahoma” appears anywhere in the document.

          50.     In its March 25, 2020 amended Registration Statement, UCO acknowledged the

existence of the COVID-19 pandemic, but only in general terms. This document provided that

“[c]ontemporaneous with the onset of the COVID-19 pandemic in the US, oil experienced

shocks to supply and demand, impacting the price and volatility of oil. The global economic

shocks being experienced as of the date hereof may cause the underlying assumptions and

expectations of the Funds to become outdated quickly or inaccurate, resulting in significant

losses.” However, the March 25, 2020 amended Registration Statement failed to disclose that

UCO’s investment strategy and objective had already become outdated and that UCO would

have to change course from its traditional, passive investment strategy. Indeed, in this document,

Defendants reiterated that UCO “seeks to meet its investment objective by investing, under




6
    https://www.sec.gov/Archives/edgar/data/1415311/000119312520084056/d854165ds3a.htm.

                                                     15
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 16 of 32




normal market conditions, in any one of, or combinations of Financial Instruments . . . based on

WTI sweet, light crude oil.” The language is a verbatim cut and paste from the March 6, 2020

Registration Statement, without any meaningful update or disclosure.

       51.     The March 25, 2020 amended Registration Statement also misrepresented UCO’s

investment objective and principal investment strategies. Rather than disclose that UCO already

knew it was going to change its investment objective and strategies, the Registration Statement

merely contained generic boilerplate disclosures such as “[t]here may be circumstances that

could prevent or make it impractical for a Fund to operate in a manner consistent with its

investment objective and principal investment strategies.” This amdended Registration

Statement represented that UCO would achieve its investment objective by seeking daily

investment results, before fees and expenses, that correspond to two times (2x) the daily

performance of the Bloomberg WTI Crude Oil SubindexSM.

       52.     The March 25, 2020 amended Registration Statement further claimed that UCO

was “not actively managed by traditional methods (e.g., by effecting changes in the composition

of a portfolio on the basis of judgements [sic] relating to economic, financial and market

conditions with a view toward obtaining positive results under all market conditions). Each Fund

seeks to remain invested at all times in Financial Instruments and money market instruments

that, in combination, provide exposure to its underlying benchmark consistent with its

investment objective without regard to market conditions, trends or direction.” Yet UCO know

it could not pursue the claimed passive investment strategy or objective portrayed in the March

25, 2020 amended Registration Statement because of the host of interrelated crises that had

undermined UCO’s ability to invest pursuant to the stated objective.

       53.     Furthermore, the March 25, 2020 amended Registration Statement still failed to



                                               16
                Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 17 of 32




acknowledge the presence of contango on the oil market, the existence of the Russia/Saudi oil

price war, or insufficient WTI storage capacity at Cushing, Oklahoma.

          54.     Next, on March 30, 2020, UCO filed an amended Registration Statement on Form

S-3/A with the SEC. 7 This Form S-3/A amended Registration Statement contains similar

misstatements and omissions as those alleged in UCO’s March 6, 2020 Registration Statement.

In addition, the March 30, 2020 Form S-3/A listed the “Proposed Maximum Aggregate Offering

Price” for UCO as $4,555,433,103.

          55.     This March 30, 2020 amended Registration Statement contained the same generic

and materially-deficient boilerplate cautionary language concerning the impact of the COVID-

19 pandemic on the oil market as the March 25, 2020 amended Registration Statement. Again,

UCO only stated that the “global economic shocks being experienced as of the date hereof may

cause the underlying assumptions and expectations of the Funds to become outdated quickly or

inaccurate,” rather than disclosing the impact that the pandemic had already had on UCO.

          56.     The March 30, 2020 amended Registration Statement failed to disclose that

UCO’s investment strategy and objective had already become outdated and that UCO would

have to change course from its traditional, passive investment strategy. In this document,

Defendants again repeated the same language quoted above from the March 25, 2020 amended

Registration Statement concerning UCO’s investment strategy and objective.

          57.     The March 30, 2020 amended Registration Statement also misrepresented UCO’s

investment objective and principal investment strategies. Rather than disclose that UCO already




7
    https://www.sec.gov/Archives/edgar/data/1415311/000119312520090819/d854165ds3a.htm.

                                                     17
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 18 of 32




knew it was going to change its investment objective and strategies, the Registration Statement

merely contained generic boilerplate disclosures such as “[t]here may be circumstances that

could prevent or make it impractical for a Fund to operate in a manner consistent with its

investment objective and principal investment strategies.” The March 30, 2020 amended

Registration Statement represented that UCO would achieve its investment objective by seeking

daily investment results, before fees and expenses, that correspond to two times (2x) the daily

performance of the Bloomberg WTI Crude Oil SubindexSM.

       58.     The March 30, 2020 amended Registration Statement further claimed that UCO

was “not actively managed by traditional methods (e.g., by effecting changes in the composition

of a portfolio on the basis of judgements [sic] relating to economic, financial and market

conditions with a view toward obtaining positive results under all market conditions). Each Fund

seeks to remain invested at all times in Financial Instruments and money market instruments

that, in combination, provide exposure to its underlying benchmark consistent with its

investment objective without regard to market conditions, trends or direction.” Yet UCO know

it could not pursue the claimed passive investment strategy or objective portrayed in the March

30, 2020 amended Registration Statement because of the host of interrelated crises that had

undermined UCO’s ability to invest pursuant to the stated objective.

       59.     Furthermore, the March 30, 2020 amended Registration Statement still failed to

acknowledge the presence of contango on the oil market, the existence of the Russia/Saudi oil

price war, or insufficient WTI storage capacity.

       60.     On March 30, 2020, the SEC declared the Registration Statement corresponding




                                                   18
                Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 19 of 32




to SEC File Number 333-236926 effective. 8

          61.     The statements described above were materially false and misleading and failed

to disclose material adverse facts about the Company’s business, operations, and prospects. As

discussed below, the Defendants misled investors by misrepresenting and/or failing to disclose

adverse facts known to Defendants. As a result, the Company’s public statements were

materially false and misleading at all relevant times.

          62.     Moreover, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) (“Item

303”), required defendants to “[d]escribe any known trends or uncertainties that have had or that

the registrant reasonably expects will have a material favorable or unfavorable impact on net

sales or revenues or income from continuing operations.” Similarly, Item 105 of SEC Regulation

S-K, 17 C.F.R. §229.105 (“Item 105”), required, in the “Risk Factors” section of the Registration

Statement, “a discussion of the most significant factors that make an investment in the registrant

or offering speculative or risky” and that each risk factor “adequately describe[] the risk.” The

failure of the Registration Statement to disclose the concrete harms and acute risks to the Fund

posed by the coronavirus pandemic, the Russia/Saudi oil price war, the massive influx of investor

capital into the Fund, the fact that the Fund was approaching position and accountability limits,

the effects of super contango, and insufficient WTI storage capacity violated Item 303 because

these undisclosed risks were known to defendants and would (and did) have an unfavorable

impact on UCO’s revenues and income from continuing operations. This failure also violated

Item 105 because these specific risks were not adequately disclosed, or disclosed at all, even




8
    https://www.sec.gov/Archives/edgar/data/1415311/999999999520000636/xslEFFECTX01/primary_doc.xml.

                                                    19
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 20 of 32




though they were some of the most significant factors that made an investment in UCO securities

speculative or risky.

       63.     The statements described in ¶¶ 41-62 were materially false and misleading and

failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, UCO could not pursue the claimed passive investment strategy or

objective portrayed in the Registration Statement because the Fund was facing a host of

interrelated crises that had undermined its ability to pursue its stated investment objective and

strategy, including: (1) extraordinary market volatility caused by decreased demand for oil from

the coronavirus pandemic and increased oil supply and diminished oil prices caused by the

Russia/Saudi oil price war; (2) a massive influx of investor capital into the Fund, totaling

hundreds of millions of dollars, in a matter of days, which increased Fund inefficiencies,

heightened illiquidity in the WTI futures contract markets in which the Fund invested, and

caused the Fund to approach positional and regulatory limits (adverse trends exacerbated by the

Offering itself); and (3) a sharp divergence between spot and future prices in the WTI oil markets,

leading to a super contango market dynamic as oil storage space in Cushing, Oklahoma dwindled

and was insufficient to account for the excess supply expected to be delivered pursuant to the

WTI May 2020 futures contract. As a result, UCO could not continue to pursue the passive

investment strategy represented in the Registration Statement, causing its results to significantly

deviate from its purported benchmark.




                                                 20
                Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 21 of 32




                                      THE TRUTH EMERGES

          64.     On April 3, 2020, ProShares issued a press release that announced a 1:25 reverse

share split for UCO, and noted that the reverse split would take effect prior to the market opening

on April 21, 2020. 9

          65.     On April 22, 2020, ProShares filed on Form 424B3 with the SEC a Prospectus

Supplement. 10 This filing provided, in relevant part:

          The Prospectus and Disclosure Document for each Oil Fund is hereby revised
          to reflect that:

          As stated in the Oil Funds’ Prospectus, each of the Oil Funds seeks to meet its
          investment objective by investing, under normal market conditions, in any one of,
          or combinations of, Financial Instruments (including swap agreements, futures
          contracts and forward contracts) based on WTI sweet, light crude oil. The types and
          mix of Financial Instruments in which the Oil Funds may invest vary daily at the
          discretion of the Funds’ Sponsor, ProShare Capital Management LLC. Currently,
          each Oil Fund obtains its exposure by investing in the WTI crude oil futures
          contracts specified by the Bloomberg WTI Crude Oil Subindex (the “Index”). The
          Index generally consists of WTI crude oil futures contracts selected from the three
          nearest expiration dates (known as the front, second and third month contracts).

          In light of recent extraordinary conditions and volatility in the markets for crude oil
          and related Financial Instruments, each Oil Fund may utilize other investment
          strategies and Financial Instruments, as described below and in its Prospectus.
          For example, each Oil Fund may invest in longer-dated futures contracts based
          on the Sponsor’s analysis of factors such as current or expected market volatility,
          margin requirements and the liquidity and cost of establishing and maintaining
          such positions.

          In addition, each Oil Fund also may invest in other crude oil-related Financial
          Instruments, such as futures contracts on other crude oil benchmarks or indices
          (for example, ICE West Texas Intermediate (WTI) Light Sweet Crude Oil
          Futures Contract), options on crude oil futures contracts and non-exchange
          traded (“over-the-counter” or “OTC”) transactions that are based on the price of
          crude oil, crude oil benchmarks or crude oil futures contracts. Although each Oil
          Fund will continue to seek its investment objective to deliver daily investment




9
    https://www.proshares.com/news/proshares_announces_share_splits_040320.html.
10
     https://www.sec.gov/Archives/edgar/data/1415311/000119312520114312/d915745d424b3.htm.

                                                     21
              Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 22 of 32




        results, before fees and expenses, that correspond to two times (2x), or two times
        the inverse (-2x), as applicable, of the daily performance of the Index, the use of
        these other investment strategies and Financial Instruments could have a significant
        impact on the performance of each Fund and, as a result, each Fund may not meet
        its investment objective.

        Each Oil Fund also may, but is not required to, seek to use swap agreements or
        options strategies that limit losses (i.e., have “floors”) or are otherwise designed
        to prevent the Fund’s net asset value from going to zero. These strategies will not
        prevent an Oil Fund from losing value. Rather, they are intended to allow an Oil
        Fund to preserve a small portion of its value in the event of significant movements
        in the Index or Financial Instruments based on the Index. There can be no guarantee
        that an Oil Fund will be able to implement such strategies, continue to use such
        strategies, or that such strategies will be successful. Each Oil Fund will incur
        additional costs as a result of using such strategies. Use of strategies designed to
        limit losses may also place “caps” or “ceilings” on performance and could
        significantly limit Fund gains, could cause a Fund to perform in a manner not
        consistent with its investment objective and could otherwise have a negative
        impact on Fund performance.

(Emphasis added).

        66.     Also on April 22, 2020, in a press release signed by Defendant Johnson, UCO

stated, in relevant part, that:

        In light of recent extraordinary conditions and volatility in the markets for crude oil
        and related Financial Instruments, each Oil Fund may utilize other investment
        strategies and Financial Instruments, as described below and in its Prospectus. For
        example, each Oil Fund may invest in longer-dated futures contracts based on the
        Sponsor’s analysis of factors such as current or expected market volatility, margin
        requirements and the liquidity and cost of establishing and maintaining such
        positions.

        In addition, each Oil Fund also may invest in other crude oil-related Financial
        Instruments, such as futures contracts on other crude oil benchmarks or indices (for
        example, ICE West Texas Intermediate (WTI) Light Sweet Crude Oil Futures
        Contract), options on crude oil futures contracts and non-exchange traded (“over-
        the-counter” or “OTC”) transactions that are based on the price of crude oil, crude
        oil benchmarks or crude oil futures contracts. Although each Oil Fund will continue
        to seek its investment objective to deliver daily investment results, before fees and
        expenses, that correspond to two times (2x), or two times the inverse (-2x), as
        applicable, of the daily performance of the Index, the use of these other investment
        strategies and Financial Instruments could have a significant impact on the
        performance of each Fund and, as a result, each Fund may not meet its investment
        objective.

                                                  22
                 Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 23 of 32




           Each Oil Fund also may, but is not required to, seek to use swap agreements or
           options strategies that limit losses (i.e., have “floors”) or are otherwise designed to
           prevent the Fund’s net asset value from going to zero. These strategies will not
           prevent an Oil Fund from losing value. Rather, they are intended to allow an Oil
           Fund to preserve a small portion of its value in the event of significant movements
           in the Index or Financial Instruments based on the Index. There can be no guarantee
           that an Oil Fund will be able to implement such strategies, continue to use such
           strategies, or that such strategies will be successful. Each Oil Fund will incur
           additional costs as a result of using such strategies. Use of strategies designed to
           limit losses may also place “caps” or “ceilings” on performance and could
           significantly limit Fund gains, could cause a Fund to perform in a manner not
           consistent with its investment objective and could otherwise have a negative impact
           on Fund performance. 11

           67.     Then on April 24, 2020, Defendant ProShares Trust II filed a press release on

Form 8-K with the SEC, signed by Defendant Johnson, which provided, in relevant part:

           In light of recent extraordinary conditions and volatility in crude oil markets and
           related Financial Instruments, each Oil Fund will seek to transition approximately
           1/3 of its current portfolio from exposure to July 2020 WTI crude oil futures
           contracts into longer-dated exposure, specifically exposure to September 2020
           WTI crude oil futures contracts. Each Fund expects to complete this transition
           by the close of business today, April 24, 2020.

           Exposure to longer-dated futures contracts could have a significant impact on the
           performance of the Oil Funds since these contracts currently are not included in the
           Funds’ benchmark, the Bloomberg WTI Crude Oil SubIndex. As a result, the
           performance of each Oil Fund should not be expected to correspond to two times
           (2x), or two times the inverse (-2x), as applicable, of the daily performance of its
           benchmark, and each Fund’s performance could differ significantly from its
           stated investment objective. In addition, to the extent an Oil Fund has exposure to
           longer-dated WTI crude oil futures contracts, the performance of the Fund should
           be expected to deviate to a greater extent from the “spot” price of WTI crude oil
           than if the Fund had exposure to shorter-dated futures contracts.

(Emphasis added).




11
     https://www.sec.gov/ix?doc=/Archives/edgar/data/1415311/000119312520114308/d911549d8k.htm.

                                                     23
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 24 of 32




       68.     Next, on April 27, 2020, Defendant ProShares Trust II filed a press release on

Form 8-K with the SEC, signed by Defendant Johnson, which provided, in relevant part:

       On April 24, 2020, Bloomberg announced changes to the Bloomberg Commodity
       Index that impact the Oil Funds’ benchmark - the Bloomberg WTI Crude Oil
       Subindex. Specifically, Bloomberg announced that the start date of the roll of the
       July 2020 WTI crude oil futures contract to the September 2020 WTI crude oil
       futures contract will be moved to an earlier date and will now occur over five days
       beginning on May 7, 2020. Bloomberg indicated that it is making this change in
       light of recent global events, including a significant oversupply in the crude oil
       market, a significant increase in volatility, and contango that recently resulted in a
       negative price in the May 2020 WTI crude oil futures contract.

       In response to this announcement and to help manage the impact of these market
       conditions, each Oil Fund will seek to transition its portfolio exposure from the July
       2020 WTI crude oil futures contract into the September 2020 WTI crude oil futures
       contract. Specifically:

               •   Each Fund intends to transition approximately 1/3 of its current
                   portfolio from exposure to the July 2020 WTI crude oil futures contract
                   into exposure to the September 2020 WTI crude oil futures contract. As
                   a result of this transition and prior changes to each Fund’s portfolio,
                   each Fund expects to have approximately 2/3 of its portfolio exposed to
                   the September 2020 WTI crude oil futures contract by the close of
                   business on Monday, April 27, 2020.

               •   Each Fund will then seek to transition the remainder of its portfolio
                   exposure from the July 2020 WTI crude oil futures contract into
                   exposure to the September 2020 WTI crude oil futures contract so that
                   it is fully exposed to such contract by the close of business on Tuesday,
                   April 28, 2020.

       Exposure to the September 2020 WTI crude oil futures contract in advance of the
       benchmark’s May 7th transition period could have a significant impact on the
       ability of each Oil Fund to achieve its investment objective since this contract
       currently is not included in the Funds’ benchmark. As a result, until the May 7th
       benchmark roll announced by Bloomberg is completed, the performance of each
       Oil Fund should not be expected to correspond to two times (2x), or two times the
       inverse (-2x), as applicable, of the daily performance of its benchmark, and each
       Fund’s performance could differ significantly from its stated investment objective.
       In addition, to the extent an Oil Fund has exposure to a longer-dated WTI crude oil
       futures contract (e.g., September 2020 instead of July 2020), the performance of
       the Fund may be expected to deviate to a greater extent from the “spot” price of
       WTI crude oil (which the Fund does not seek to track) than if the Fund had exposure
       to a shorter-dated futures contract. Crude oil futures contracts (and thus each Oil

                                                24
                 Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 25 of 32




           Fund) typically perform very differently from the spot price of crude oil. The
           performance of each Oil Fund therefore will very likely differ in amount, and
           possibly even direction, from the performance of the spot price of crude oil.

           There can be no guarantee that each Oil Fund will be able to implement the
           strategies described above or in its Prospectus, continue to use such strategies, or
           that such strategies will be beneficial. Recent global developments affecting crude
           oil markets and the markets for crude oil futures contracts have dramatically
           increased volatility and increased the likelihood of investors suffering significant
           or total loss from crude oil-related investments, including an investment in an Oil
           Fund. 12

           69.     Next, on May 4, 2020, Defendant ProShares Trust II filed a press release on Form

8-K with the SEC, signed by Defendant Johnson, which provided, in relevant part:

           As disclosed in an 8-K filed on April 27, 2020, each Oil Fund indicated, in response
           to the announced benchmark change and to help manage the impact of significant
           volatility and other market conditions, it would seek to transition its portfolio in
           advance of the benchmark change so that it would be fully exposed to the
           September 2020 WTI crude oil contract by the close of business on Tuesday, April
           28, 2020.

           Investments in WTI crude oil futures contracts are subject to position accountability
           levels and position limits set by the listing exchange for such contracts – the New
           York Mercantile Exchange or “NYMEX.” On May 1, 2020 the Funds received
           notice from the exchange directing the Funds to not exceed an exchange-designated
           position accountability level in the September 2020 WTI crude oil futures contracts.

           In response to this notice, and to help manage the impact of significant volatility
           and other market conditions, each Oil Fund intends to transition 1/3 of its portfolio
           exposure from the September 2020 WTI crude oil futures contract into exposure to
           the December 2020 WTI crude oil futures contract by the close of business on
           Monday, May 4, 2020. At such time, each Fund expects to have approximately 2/3
           of its portfolio exposed to the September 2020 WTI crude oil futures contract and
           approximately 1/3 of its portfolio exposed to the December 2020 crude oil futures
           contract.

           Exposure to the September and December 2020 WTI crude oil futures contract in
           advance of the benchmark’s May 7th transition period could have a significant
           negative impact on the ability of each Oil Fund to achieve its investment objective




12
     https://www.sec.gov/ix?doc=/Archives/edgar/data/1415311/000119312520120010/d922850d8k.htm.

                                                     25
              Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 26 of 32




        since these contracts currently are not included in the Funds’ benchmark. Similarly,
        exposure to the December 2020 WTI crude oil futures contract thereafter could also
        have a negative impact, as this contract is not scheduled to be included in the
        benchmark until the benchmark’s December roll. As a result, the performance of
        each Oil Fund should not be expected to correspond to two times (2x), or two times
        the inverse (-2x), as applicable, of the daily performance of its benchmark, and each
        Fund’s performance could differ significantly from its stated investment objective.

        In addition, to the extent an Oil Fund has exposure to a longer-dated WTI crude oil
        futures contract (e.g., September or December 2020 instead of July 2020), the
        performance of the Fund may be expected to deviate to a greater extent from the
        “spot” price of WTI crude oil (which the Fund does not seek to track) than if the
        Fund had exposure to a shorter-dated futures contract. Crude oil futures contracts
        (and thus each Oil Fund) typically perform very differently from the spot price of
        crude oil. The performance of each Oil Fund therefore will very likely differ in
        amount, and possibly even direction, from the performance of the spot price of
        crude oil. 13

        70.      As a result of these sudden and dramatic changes, UCO’s investment strategy was

fundamentally different from the strategy represented to investors in the Registration Statement.

Indeed, as had become apparent, UCO’s stated passive strategy was not feasible during the Class

Period because of the undisclosed adverse trends that UCO was experiencing, as detailed herein.

        71.      As a result of Defendants’ wrongful acts and omissions, Plaintiff and the Class

purchased UCO securities at artificially inflated prices, suffering significant losses, and were

damaged thereby.

                                  CLASS ACTION ALLEGATIONS

        72.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

acquired UCO securities between March 6, 2020 and April 27, 2020, inclusive. Excluded from the




13
   https://www.sec.gov/ix?doc=/Archives/edgar/data/1415311/000119312520131615/d923597d8k.htm. Also on May
4, 2020, ProShares Trust II filed a Prospectus Supplement that contained similar statements as this May 4, 2020 press
release. See https://www.sec.gov/Archives/edgar/data/1415311/000119312520131638/d925512d424b3.htm.

                                                        26
              Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 27 of 32




Class are Defendants, directors and officers of UCO and/or the Sponsor, as well as their families

and affiliates.

        73.       The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court.

        74.       There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

              a. Whether Defendants violated the Exchange Act;

              b. Whether Defendants omitted and/or misrepresented material facts;

              c. Whether Defendants’ statements omitted material facts necessary to make the
                 statements made, in light of the circumstances under which they were made, not
                 misleading;

              d. Whether Defendants knew or recklessly disregarded that their statements were
                 false and misleading;

              e. Whether the price of the Company’s stock was artificially inflated; and

              f. The extent of damage sustained by Class members and the appropriate measure
                 of damages.

        75.       Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct alleged herein.

        76.       Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests that conflict

with those of the Class.

        77.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.




                                                    27
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 28 of 32




                                 FRAUD ON THE MARKET

       78.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material facts

                during the Class Period;

             b. The omissions and misrepresentations were material;

             c. UCO’s securities traded in efficient markets;

             d. The misrepresentations alleged herein would tend to induce a reasonable investor

                to misjudge the value of UCO securities; and

             e. Plaintiff and other members of the class purchased UCO securities between the

                time Defendants misrepresented or failed to disclose material facts and the time

                that the true facts were disclosed, without knowledge of the misrepresented or

                omitted facts.

       79.      At all relevant times, the markets for UCO securities were efficient for the

following reasons, among others: (i) ProShares Trust II filed periodic public reports with the

SEC; and (ii) Defendants regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services.

Plaintiff and the Class relied on the price of UCO securities, which reflected all information in

the market, including the misstatements by Defendants.




                                                 28
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 29 of 32




                                      NO SAFE HARBOR

       80.     The statutory safe harbor provided for forward-looking statements under certain

conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking statements when made.

       81.     To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the purportedly forward-looking statements.

                                       LOSS CAUSATION

       82.     Defendants engaged in a scheme to deceive the market and a course of conduct that

artificially inflated the prices of UCO securities and operated as a fraud or deceit on purchasers of

UCO securities. The day before the beginning of the Class Period, March 5, 2020, UCO shares

closed at approximately $282.25 each (or $11.29 when that amount is divided by 25, in light of

the April 21, 2020 1:25 reverse split). The day after the close of the Class Period, April 28, 2020,

UCO shares closed at $12.04 per share (or approximately $0.481 when that amount is divided by

25, in light of the April 21, 2020 1:25 reverse split).

       83.     As detailed above, when the truth about defendants’ misconduct was revealed, the

value of UCO securities declined precipitously as the prior artificial inflation no longer propped

up the prices of such securities. The declines in the prices of UCO securities were the direct result

of the nature and extent of Defendants’ fraud finally being revealed to investors and the market.

The timing and magnitude of the share price declines negate any inference that the losses suffered

by plaintiff and members of the Class were caused by changed market conditions, macroeconomic

or industry factors or Fund-specific facts unrelated to the defendants’ fraudulent conduct. The

economic loss, i.e., damages, suffered by plaintiff and members of the Class was a direct result of

defendants’ fraudulent scheme to artificially inflate the prices of UCO securities and the

                                                  29
              Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 30 of 32




subsequent significant decline in the value of UCO securities when Defendants’ prior

misrepresentations and other fraudulent conduct were revealed.

        84.     At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by plaintiff and the

members of the Class. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of UCO’s business and operations, as alleged herein. Before

and during the time of Plaintiff’s and Class members’ purchases of UCO securities, Defendants

issued materially false and misleading statements and omitted material facts necessary to make

defendants’ statements not false or misleading, causing the prices of UCO securities to be

artificially inflated. Plaintiff and members of the Class purchased UCO securities at those

artificially inflated prices, causing them to suffer damages as complained of herein.

                                        Count One
    Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                  (Against All Defendants)

        85.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        86.     During the Class Period, Defendants disseminated or approved the false

statements specified above, which they knew or deliberately disregarded were misleading in that

they contained misrepresentations and failed to disclose material facts necessary to make the

statements made, in light of the circumstances under which they were made, not misleading.

        87.     Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they (i)

employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material fact

and/or omitted to state material facts necessary to make the statements not misleading; and (iii)




                                                 30
              Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 31 of 32




engaged in acts, practices, and a course of business which operated as a fraud and deceit upon

those who purchased or otherwise acquired UCO securities during the class period.

        88.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for UCO securities. Plaintiff and the Class

would not have purchased UCO securities at the price paid, or at all, if they had been aware that

the market prices had been artificially and falsely inflated by Defendants’ misleading statements.

                                           Count Two
                            Violation of § 20(a) of the Exchange Act
                              (Against the Individual Defendants)

        89.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        90.     The Individual Defendants acted as controlling persons of UCO and/or the Sponsor

within the meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions at UCO and/or the Sponsor, the Individual Defendants had the power and authority to

cause or prevent UCO and/or the Sponsor from engaging in the wrongful conduct complained of

herein. The Individual Defendants were provided with or had unlimited access to the documents

described above that contained statements alleged by Plaintiff to be false or misleading both prior

to and immediately after their publication, and had the ability to prevent the issuance of those

materials or to cause them to be corrected so as not to be misleading.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)     determining that this action is a proper class action pursuant to Rule 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a

certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

Procedure and appointment of Plaintiff’s counsel as Lead Counsel;
                                                 31
             Case 1:20-cv-05865 Document 1 Filed 07/28/20 Page 32 of 32




       (b)     awarding compensatory and punitive damages in favor of Plaintiff and the other

class members against all Defendants, jointly and severally, for all damages sustained as a result

of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

judgment interest thereon.

       (c)     awarding Plaintiff and other members of the Class their costs and expenses in this

litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;

and

       (d)     awarding Plaintiff and the other Class members such other relief as this Court may

deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury in this action of all issues so triable.

Dated: July 28, 2020                               Respectfully submitted,

                                                   /s/ Jeffrey C. Block
                                                   Jeffrey C. Block
                                                   Stephen J. Teti
                                                   BLOCK & LEVITON LLP
                                                   260 Franklin Street, Suite 1860
                                                   Boston, MA 02110
                                                   (617) 398-5600 phone
                                                   (617) 507-6020 fax
                                                   jeff@blockleviton.com
                                                   steti@blockleviton.com

                                                   Attorneys for Plaintiff and Proposed Lead
                                                   Counsel




                                                 32
